Citation Nr: 1034502	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-05 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Asperger's Disorder, 
claimed as an acquired psychiatric disorder to include anxiety, 
depression, schizophrenia, and psychosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Air Force 
from January 1983 to December 1985. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the benefit sought on appeal.  The Veteran appealed 
that decision and the case was referred to the Board for 
appellate review.  

The Veteran testified before a Veterans Law Judge at a Travel 
Board hearing at the RO in June 2010.  A transcript of that 
hearing is of record and has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Regulations exclude certain congenital or developmental disorders 
from service connection, such as personality disorder and mental 
deficiency.  38 C.F.R. § 3.303(c).  Asperger's Disorder is 
defined in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Addition, (DSM-IV) to be a pervasive 
developmental disorder.  

However, service connection for such a disorder can be granted if 
there is probative evidence of additional disability from 
aggravation during service.  See Monroe v. Brown, 4 Vet. App. 
513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 19, 1990); VAOPGCPREC 82-90 (July 
18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  The May 2007 VA 
examiner did opine that aggravation of the condition by service 
was "deemed to be less likely than not," but he failed to 
provide any rationale for his conclusion.

The evidence of record establishes that the Veteran had a pre-
existing condition at the time of entry; a developmental disorder 
by its nature must have been extant prior to entry.  He was 
treated in service, and doctors found that his psychiatric 
disorder would not interfere with the performance of his duties.  
Nevertheless, after three years of service he was discharged for 
"unsatisfactory performance."  The Veteran reports that after 
completing his initial training, he began having "major 
problems."  Before service, his difficulties were mild.

Aggravation of a pre-existing disability is presumed where there 
is an increase in disability during service.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.306.  While the current record does show treatment 
in service, and there is an indication of worsening, it is 
unclear whether this represents the natural progression of the 
disease, or aggravation beyond that expect in the course of the 
condition.

On remand, complete service personnel records must be obtained, 
in order to better understand the circumstances of separation.  A 
new VA examination is then required, to allow a doctor to 
consider the entire record and opine more clearly on the degree 
of aggravation of Asperger's Disorder, if any.

Accordingly, the case is REMANDED for the following action:

1.  First, obtain complete service personnel 
records for the Veteran, to include copies of 
any medical evaluation board or proceedings 
regarding his job performance and discharge.

2.  Then, schedule the Veteran for a VA 
mental disorders examination.  The claims 
folder must be reviewed in conjunction with 
the examination.  The examiner should 
identify all current psychiatric disorders.  
The examiner should then opine as to whether 
any currently diagnosed condition was caused 
or aggravated by military service.  
Aggravation means a chronic worsening beyond 
the natural progression of the disease.  The 
examiner should specifically comment on the 
presence and aggravation of Asperger's 
Disorder, as noted in the May 2007 VA 
examination.  A full and complete rationale 
is required for all opinions expressed.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


